



COURT OF APPEAL FOR ONTARIO

CITATION:
Lacoste v. Clarica
    Life Insurance, 2012 ONCA 126

DATE: 20120223

DOCKET: C52011

Sharpe, Blair and Juriansz JJ.A.

BETWEEN

Nicole Lacoste

Plaintiff (Appellant)

and

Clarica
    Life Insurance Company and

The Mutual Life Assurance
    Company of Canada

Defendants (Respondents)

John B. Gorman, Q.C., for the appellant

John A. Terry and Yousuf P. Aftab, for the respondents

Heard: February 23, 2012

On appeal from the judgment of Justice Paul Rivard of the
    Superior Court of Justice, dated March 25, 2010.

APPEAL BOOK ENDORSEMENT

[1]

In our view, the language of the Long Term Disability Insurance
    Policy is clear and the trial judge did not err in concluding that the
    appellants disability benefit is reduced by the payment she receives under the
    CPP and the HOOPP disability plans.  Accordingly, the appeal is dismissed.

[2]

The respondent cross-appeals the costs order. Despite Mr. Aftabs
    capable argument, we are not persuaded that there is any error of principle in
    the trial judges costs decision that would justify this court interfering with
    the costs order he made.  Accordingly, leave to appeal costs is granted but the
    appeal is dismissed.

[3]

In view of the divided success, net costs of both proceedings to
    Sun Life fixed at $7,500 inclusive of disbursements and HST.


